' HOOD, Judge.
Five plaintiffs sued to recover double an alleged overcharge of rent for an apartment and obtained, judgment. The defendant-landlords have appealed.
, The first assignment of error is that the relationship of landlord and tenant between the parties, was not proved. The argument apparently, is that defendants rented the apartment to one of .the plaintiffs (which one they do not say) and that the other plaintiffs were subtenants or roomers. Á very abbreviated statement of proceedings and evidence indicates that during the period, in question the apartment was occupied by the five plaintiffs, although apparently never'more’than four of them were there at one time; that such occupancy was with the knowledge.and consent of defendants who charged therefor $120 a month; that the occupants each contributed one-fourth of the rent and the total monthly rent was paid over to defendants on different occasions by different occupants. The defendants did not testify and the trial court was justified on plaintiffs’ evidence in finding that all plaintiffs were joint tenants of defendants.
The second assignment of error asserts that there was insufficient proof of an established maximum rent ceiling for the rented premises. The premises consisted of a basement apartment in a dwell-*51irig house. Defendants resided in the upper floors. An application for a rent ceiling was filed with the Administrator of Rent Control by defendants. The application describes the entire building and defendants argue that it is impossible to determine whether the order of the Administrator fixing a ceiling refers to the entire building or only to the basement apartment. The order is on the reverse side of the application and fixes a rent ceiling “for the above-described premises.” Both the application and the order could and should have been more specific, but in our opinion there is no doubt that the application sought a rent ceiling for the basement apartment and the order fixed such a ceiling. The application indicated that defendants were occupying a part of the house and renting a part to a named person and “three other girls,” that defendants were then charging $120 a month therefor, and that a ceiling in that amount was sought. Someone — apparently in the Administrator’s office. — -wrote “Basement Apt.” at the top of the' application. We think it is clear that the Administrator’s order fixing the ceiling at $75 per month applied to the basement apartment and could apply to nothing else. Defendants say that the order is defective in failing to establish a minimum service standard, but plaintiffs are not complaining about this and defendants cannot complain. Defendants filed the application and obtained the order. If the order was ambiguous, defendants should have sought a clarifying order. The fact of the matter is that defendants were charging $120 a month and sought to have that amount established as a legal rent ceiling. The Administrator fixed the ceiling at $75 but defendants disregarded it and continued to charge the higher figure.
The last three assignments relate to the finding and judgment. The complaint, filed jointly by the five plaintiffs, asked judgment for $675 and a reasonable attorney’s fee. The trial court found for the • plaintiffs in the sum of $690 and awarded an attorney’s fee of $75. Judgment thereon was entered and an appeal noted. More than a month later, and for reasons' not appearing of record, the trial court entered new findings, making a separate1 finding for each plaintiff' in a separate amount and for a separate attorney’s fee. The total of •the separate findings was $675 and the total of the attorney’s fees was $75. These findings and judgments thereon purported to be entered nunc pro tunc as of the date of the original finding and judgment.
Defendants attack the second and separate findings on several grounds, and we think justifiably so. Assuming, but not deciding, that a finding and judgment may be amended after an appeal has been taken, nevertheless there is no showing in the record of the basis on which the court allocated the various amounts to the various plaintiffs or that the changes were made after notice and opportunity to be heard by defendants. Moreover plaintiffs sued jointly for a joint amount and that was the only basis on which they could sue. No claim is made that separate tenancies existed between each plaintiff and defendants. There was one apartment, one rent ceiling, one rent charged, and one tenancy. No one tenant paid an overcharge. They joined together in paying one rent and then, and then only, was there an overcharge. They had a joint claim for the overcharge and there should have been a joint finding and judgment. Cf. Glassman v. Graver, D.C.Mun.App., 56 A.2d 160. The original finding and judgment followed the correct procedure.
Defendants insist that the joint finding and judgment cannot stand because one of the plaintiffs failed to appear at the trial. This plaintiff was represented by counsel and the joint claim was proved by those plaintiffs who did appear. The mere absence of one plaintiff from the trial did not prevent a valid finding on the evidence
Finally, defendants contend that the finding for $690 was erroneous because it was $15 more than claimed and apparently more .than proved. There is ho explanation in the record of how this amount was reached. It would appear to be a,n inadvertence because when separate' findings were later made they totaled only $675. '
The case is remanded with instructions to strike1 oiit the separate firidings and judg*52ments entered nunc pro tunc, to reinstate the original finding and amend it by reducing it from $690 to $675, and to enter judgment for plaintiffs for $675 together with attorney’s fees of $75.
Remanded with instructions.